    Case: 1:19-cv-01198 Document #: 11 Filed: 01/02/20 Page 1 of 1 PageID #:84



                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title:                                            Case Number: 1: 19-cv-01198


An appearance is hereby filed by the undersigned as attorney for:
Samford University
Attorney name (type or print): Gary Zhao

Firm: SmithAmundsen LLC

Street address: 150 N. Michigan Ave #3300

City/State/Zip: Chicago, IL 60601

Bar ID Number: 6279527                                 Telephone Number: 312-894-3200
(See item 3 in instructions)

Email Address: GZhao@salawus.com

Are you acting as lead counsel in this case?                                D Yes         Y] wo

Are you acting as local counsel in this case?                               D Yes         [v] o
Are you a member of the court's trial bar?                                  ~ Yes         [Jo
If this case reaches trial, will you act as the trial attorney?             ~ Yes         [J»
If this is a criminal case, check your status.
                                                            □     Retained Counsel


                                                            □ []reara
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you
                                                                                 Defender
                                                                  D CJA Panel Attorney
In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.


Executed on January 2, 2020

Attorney signature:        SI Gary Zhao
                           (Use electronic signature if the appearance form is filed electronically.)

                                                                                           Revised 8/1/2015
